DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/202,881, filed 03/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0073855, filed on 06/17/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamachi (US20170207491A1) (cited in IDS).
Regarding claim 1,
Tamachi teaches a rechargeable battery [0060] comprising:
a case receiving an electrode assembly and comprising an opening (Fig. 2, 21; [0071]), 
a cap assembly comprising a cap plate coupled to the case and covering the opening (Fig. 2, 31, 32; [0077]), 
and a terminal plate coupled to the cap plate (Fig. 2, 40; [0080-0081]; it is the examiner’s position that caulking is a way of fixing two objects and thus is a form of coupling);
and a housing covering the cap plate and coupled to the case (Fig. 2, 25b; [0073]), 
wherein an outer surface of the terminal plate protrudes more than an outer surface of the housing to have a height difference (Fig. 2, 43; [0081], “drawing-out section”).
Regarding claim 2,
Tamachi teaches the rechargeable battery of claim 1 (see elements of claim 1 above), wherein the electrode assembly comprises a first electrode (Fig. 2, 12; [0063]), a second electrode (Fig. 2, 11; [0079]), and a separator therebetween ([0064], “not-shown separator”), the case is connected to the first electrode by a first electrode tab (Fig. 2, 14; [0071]), and the terminal plate is connected to the second electrode by a second electrode tab (Fig. 2, 11; [0079]).
Regarding claim 4,
Tamachi teaches the rechargeable battery of claim 2 (see elements of claim 2 above), wherein the terminal plate (Fig. 2, 40) comprises: a flange part located between the cap plate and the electrode assembly (Fig. 2, 41) and electrically insulated and attached to an inner surface of the cap plate [0080]; and a protruded terminal protruded from a center of the flange part to the outside [0080], penetrating a terminal hole of the cap plate and a through hole of the housing (Fig. 2, 43,  31a, 26; [0080]), and electrically connected to the second electrode tab by an inner surface of the terminal plate ([0080]; see elements of claim 1 above), and the protruded terminal protrudes more than the outer surface of the housing by a first height difference to form an outer surface of the rechargeable battery ([0086], “drawing-out section”).
Regarding claim 5,
Tamachi teaches the rechargeable battery of claim 4 (see elements of claim 4 above), wherein the housing (Fig. 2, 25) comprises: a planar part that covers an outer surface of the cap plate (Fig. 2, 25a); and a side part (Fig. 2, 25b) extending along a side of the case (see elements of claim 1 above) at an outside of the planar part to cover a part of the side of the case and be coupled to the side of the case [0087].
Regarding claim 6,
Tamachi teaches the rechargeable battery of claim 5 (see elements of claim 5 above), wherein the housing is formed of an electrically insulating material ([0072], “protective layer… HDPE”).  It is the examiner’s position that high density polyethylene (HDPE) is insulating because HDPE is an insulator and Tamachi is silent to it having any added conductive properties.
Regarding claim 7,
Tamachi teaches the rechargeable battery of claim 6 (see elements of claim 6 above), wherein the through hole of the housing is concentric with the terminal hole of the cap plate (Fig. 2, 43, 31b; [0080]), and an interior diameter of the through hole of the housing is larger than an exterior diameter of the protruded terminal [0076].  It is this examiners position if 43 protrudes through 32a, then it is required that the diameter of 43 is smaller than that of 32a in order for it to fit. 

    PNG
    media_image1.png
    890
    920
    media_image1.png
    Greyscale
Regarding claim 8,

The examiner interprets the term “diameter direction” in accordance with the specification in the present application [0067-0068].  Tamachi teaches the rechargeable battery of claim 5 (see elements of claim 5 above), wherein an interior diameter of the case (Fig. 24, 25b) is larger than a sum of an exterior diameter of the protruded terminal (Fig. 24, any length of 305 that overlaps with the diameter direction) and two times a diameter direction distance of the planar part set on both sides in a diameter direction of the protruded terminal (Fig. 24, two times the width of 25a).  It is the examiner’s position that the interior diameter of the case is larger because the gap between the protruded terminal and planar part set (annotated Fig. 24, gap) requires this.  In other words, if the sum of the length of 25a and 305 that overlaps with the diameter direction was not smaller than the interior diameter of the case, the gap thereof would not be present.  
Regarding claim 9,
Tamachi teaches the rechargeable battery of claim 6 (see elements of claim 6 above), wherein the housing comprises PP (Fig. 2, 25; [0072], “polypropylene”).
Regarding claim 10,
Tamachi teaches the rechargeable battery of claim 2 (see elements of claim 2 above), wherein the terminal plate comprises: a flange part (Fig. 22, 41),  on an outer surface of the cap plate and electrically insulated and attached to the outer surface of the cap plate (Fig. 12, 32; [0155]) and a tab connection part protruded from a center of the flange part to the inside and protruded toward the electrode assembly through a through hole of the housing and a terminal hole of the cap plate (Fig. 23, 211), and electrically connected to the second electrode tab [0146] by an inner surface of the terminal plate (Fig. 2, 41; [0146]), and the flange part protrudes more than the outer surface of the housing by a second height difference to form an outer surface of the rechargeable battery (Fig. 12, 43; [0115], “drawing-out section”).
Regarding claim 13,

    PNG
    media_image1.png
    890
    920
    media_image1.png
    Greyscale

Tamachi teaches the rechargeable battery of claim 1 (see elements of claim 13 above), wherein the housing (Fig. 24, 25b, 21) forms a step on a side of the case (annotated Fig. 24, step).
Regarding claim 14,
Tamachi teaches the rechargeable battery of claim 1 (see elements of claim 1 above), wherein the case sets a first diameter in a diameter direction at a lower part of the case, and the housing is coupled to an upper part of the case and sets a second diameter larger than the first diameter in the diameter direction (Fig.  24, 25a and 25b; it is the examiner’s position that the outer diameter of 25a fitting concentrically within the outer diameter of 25b indicates that 25b must be larger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamachi (US20170207491A1) (cited in IDS).
Regarding claim 11,
Tamachi teaches the rechargeable battery of claim 10 (see elements of claim 10 above), wherein the housing comprises: a planar part comprising a through hole having a larger interior diameter than an exterior diameter of the flange part (Fig. 24, 331, 25a; see elements of claim 8) to cover an exposed surface of the cap plate while exposing the flange part (Fig. 12, 5, 32); and a side part extending along a side of the case at an outside of the planar part to cover a part of the side of the case and to be joined to the side of the case (see elements of claim 5).  Therefore, it would be obvious to one of ordinary skill in the art to modify the larger inner diameter in the embodiment shown in Fig. 24 because Tamachi discloses that such a configuration provides a suitable battery and can serve to connect all of the elements [0153-0154].
Regarding claim 12,
Tamachi teaches the rechargeable battery of claim 11 (see elements of claim 11 above), wherein an interior diameter of the case is larger than a sum of an exterior diameter of the flange part and two times a diameter direction distance of the planar part set on both sides in a diameter direction of the flange part (see elements of claim 8 above). Therefore, it would be obvious to one of ordinary skill in the art to modify the larger inner diameter in the embodiment shown in Fig. 24 because Tamachi discloses that such a configuration provides a suitable battery and can serve to connect all of the elements [0153-0154].
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamachi (US20170207491A1) (cited in IDS) in view of Kim (WO 2018164389 A1) (refer to attached translations for citations).
Regarding claim 3,
Tamachi teaches the rechargeable battery of claim 2 (see elements of claim 2 above), wherein the cap plate and the terminal plate are thermally fused with a thermal-fusion member therebetween [0080] and are electrically insulated from each other ([0075], “insulating”). 
Tamachi fails to teach the cap plate electrically connected to the case.  Kim teaches a secondary battery in which the cap plate (Fig. 1, 130) and the case (Fig. 1, 120) are electrically connected, allowing them to be made of the same material when welding the two together, producing a stronger weld [036].  Additionally, electrically connecting the case to the cap plate allows the terminal parts of the electrode assembly to be connected in the same plane as the terminal parts of the battery, minimizing the space required inside the case [016].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the cap plate electrically connected to the case as taught by Kim with the rechargeable battery as taught by Tamachi to allow for a homogenous coupling between the cap plate and the case and to save space by providing electrical connections in the same plane.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728